GRIFFIN, J.
Appellants were jointly charged in an information, in count one with the crime of burglary, and in a second count with the crime of assault with a deadly weapon with intent to commit murder. A verdict of guilty *872resulted as to eaeb defendant on the first count and, as to the second count, each was found guilty of assault with a deadly weapon, an included offense. An appeal followed.
The clerk’s and reporter’s transcripts were filed with the clerk of this court on June 3, 1941, and June 19, 1941, respectively. A stipulation, dated July 3, 1941, was filed extending the time to July 29, 1941, within which to file appellants’ opening brief. No briefs have been filed and no further extension of time has been granted. After due notice the people moved to affirm the judgments under the provisions of section 1253 of the Penal Code. The motion must be and is therefore granted. (People v. Phillips, 38 Cal. App. (2d) 412 [101 Pac. (2d) 547].)
The judgments are affirmed.
Barnard, P. J., and Mundo, J., pro tem., concurred.